Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adjakple et al. (US 2021/0153065 A1).
Regarding claim 1, Adjakple teaches a method of a UE (User Equipment) (Fig. 2: UE), comprising: receiving a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel); and performing a sidelink transmission of the sidelink data based on the mapping between the resource allocation mode(s) and the attribute(s) of the sidelink data (paragraph 113: PC5 211 is used for the transmission of V2X messages… for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Further described in paragraph 345). 
Regarding claims 2 and 13, Adjakple teaches the method of claims 1 and 10, wherein the attribute(s) of the sidelink data includes: a destination index corresponding to a destination identity associated with the sidelink data (paragraph 160); and/or a Sidelink Logical channel associated with the sidelink data (paragraph 248); and/or a logical channel group (LCG) ID of the sidelink data (paragraph 153); and/or Quality of Service (QoS) parameter(s) associated with the sidelink data (paragraphs 242-243); and/or PQI (PC5 QoS Identifier) or VQI (V2X 5G QoS Identifier) value(s) associated with the sidelink data (paragraph 240); and/or Side Link Radio Bearer (SLRB) associated with the sidelink data (paragraphs 242-243). 
Regarding claims 3 and 14, Adjakple teaches the method of claims 1 and 10, wherein the resource allocation mode(s) includes network scheduling mode (paragraphs 113 and 121: network scheduled operation mode). 
Regarding claims 4 and 15, Adjakple teaches the method of claims 1 and 10, wherein the resource allocation mode(s) includes UE autonomous resource selection mode (paragraphs 113 and 127: UE autonomous resource selection mode). 
Regarding claim 5, Adjakple teaches the method of claim 3, wherein the UE determines to use the network scheduling mode to transmit the sidelink data if the attribute(s) of the sidelink data is associated with the network scheduling mode indicated in the first signaling (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel). 
Regarding claim 6, Adjakple teaches the method of claim 4, wherein the UE determines to use the UE autonomous resource selection mode to transmit the sidelink data if the attribute(s) of the sidelink data is associated with the UE autonomous resource selection mode indicated in the first signaling (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel). 
Regarding claim 7, Adjakple teaches the method of claim 1, wherein the UE transmits a sidelink information of the UE to the base station, wherein the sidelink information of the UE contains desired resource allocation mode(s) for at least one destination identity paragraph 125: The UE may provide the Destination Layer-2 ID(s) of the V2X services to the eNB). 
Regarding claim 8, Adjakple teaches the method of claim 1, wherein the UE includes buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with network scheduling mode (paragraphs 153: In LTE or NR a buffer status reporting ( BSR) procedure over the Uu interface may be used to provide the serving eNB or gNB with information about UL data volume in the MAC entity. Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity. Also described at end of paragraph 176: For a scheduled resource allocation ( mode 3), the eNB is informed of the ProSe Per Packet Reliability (PPPR) information of the V2X transmission requested by the UE. The PPPR information may comprise the amount of data associated with one (or more) PPPR values that the UE has in the buffer and the destination of the V2X messages associated with one (or more) PPPR values that the UE has in the buffer).
Regarding claim 9, Adjakple teaches the method of claim 1, wherein the UE does not include buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with UE autonomous resource selection mode (paragraph 156: All triggered sidelink BSRs may be canceled, and retx -BSR-TimerSL and periodic -BSR-TimerSL may be stopped, when upper layers configure autonomous resource selection). 
Regarding claim 10, Adjakple teaches a method of a network node (paragraph 330: gNB and paragraph 345: base station), comprising: transmitting a first signaling to a UE (User Equipment), wherein the first signaling contains mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239, 345 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel). 
Regarding claim 11, Adjakple teaches the method of claim 10, wherein the network node receives a sidelink information of the UE from the UE, wherein the sidelink information of the UE contains desired resource allocation mode(s) for at least one destination identity (paragraph 125: The UE may provide the Destination Layer-2 ID(s) of the V2X services to the eNB). 
Regarding claim 12, Adjakple teaches the method of claim 11, wherein the network node configures the UE with the first signaling based on the sidelink information of the UE (paragraph 345: The UE may receive a sidelink transmission resource grant from the base station for a new sidelink transmission. Also described in paragraphs 239 and 330).
Regarding claim 16, Adjakple teaches the method of claim 10, wherein the network node is a base station (paragraph 345: base station).
Regarding claim 17, Adjakple teaches the method of claim 10, wherein the attribute(s) of the sidelink data is associated with the network scheduling mode and UE autonomous resource selection mode indicated in the first signaling (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel), and the UE triggers a first sidelink buffer status report in response to the sidelink data becoming available for sidelink transmission (paragraph 153: Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity); the UE transmits a first MAC control element including the first sidelink buffer status report to a base station (paragraph 153-154: A MAC PDU may contain at most one sidelink BSR MAC control element, even when multiple events trigger a sidelink BSR by the time a first sidelink BSR has been transmitted); the UE performs a sidelink transmission to a second device transmitting all or part of the sidelink data via sidelink resource(s) selected by performing at least UE autonomous resource selection mode (paragraph 156: All triggered regular sidelink BSRs may be canceled in case the remaining configured SL grant(s) validly are able to accommodate all pending data available for transmission in V2X sidelink communication... when upper layers configure autonomous resource selection); the UE paragraphs 156 and 158: All sidelink BSRs transmitted in a TTI may reflect the buffer status after MAC PDUs have been built for the TTI); and the UE transmits a second MAC control element including the second sidelink buffer status report to the base station. (paragraph 157:The MAC entity may transmit at most one regular/periodic sidelink BSR in a transmission time interval (TTI). If the MAC entity is requested to transmit multiple MAC PDUs in a TTI, it may include a padding sidelink BSR in any of the MAC PDUs; and paragraphs 156 and 160).
Regarding claim 18, Adjakple teaches the method of claim 10, wherein the attribute(s) of the sidelink data is associated with network scheduling mode and UE autonomous resource selection mode indicated in the first signaling (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel), and the UE triggers a first sidelink buffer status report in response to the sidelink data becoming available for sidelink transmission (paragraph 153: Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity); and the UE includes a portion of data size of paragraph 154 -160: The MAC entity may transmit at most one regular/periodic sidelink BSR in a transmission time interval (TTI). If the MAC entity is requested to transmit multiple MAC PDUs in a TTI, it may include a padding sidelink BSR in any of the MAC PDUs that do not contain a Regular/Periodic sidelink BSR…. FIG. 5 depicts a sidelink BSR and truncated sidelink BSR MAC control element for even N 500); and the UE transmits the first MAC control element to a base station (paragraph 153: In LTE or NR a buffer status reporting ( BSR) procedure over the Uu interface may be used to provide the serving eNB or gNB with information about UL data volume in the MAC entity. Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity). 
Regarding claim 19, Adjakple teaches the method of claim 10, wherein the attribute(s) of the sidelink data is associated with network scheduling mode and UE autonomous resource selection mode indicated in the first signaling (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel), paragraph 153: Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity); and the UE performs a sidelink transmission to a second device transmitting all or part of the sidelink data via sidelink resource(s) selected by performing at least UE autonomous resource selection mode (paragraph 156: All triggered regular sidelink BSRs may be canceled in case the remaining configured SL grant(s) validly are able to accommodate all pending data available for transmission in V2X sidelink communication... when upper layers configure autonomous resource selection); and the UE cancels the first sidelink buffer status report in response to the sidelink transmission (paragraph 156: Triggered sidelink BSRs may be canceled when a sidelink BSR (except for a Truncated sidelink BSR) is included in a MAC PDU for transmission. All triggered sidelink BSRs may be canceled, and retx -BSR-TimerSL and periodic -BSR-TimerSL may be stopped, when upper layers configure autonomous resource selection. Also described in paragraphs 159 and 174). 
Regarding claim 20, Adjakple teaches the method of claim 19, the UE cancels the first sidelink buffer status report when the UE selects the sidelink resource(s) that can accommodate the all or part of the sidelink data (paragraph 156: All triggered regular sidelink BSRs may be canceled in case the remaining configured SL grant(s) validly are able to accommodate all pending data available for transmission in V2X sidelink communication).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462